UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1067



DAVID J. RICE,

                                              Plaintiff - Appellant,

          and


COMMUNITY HEALTH ASSOCIATION, d/b/a Jackson
General Hospital,

                                                  Party in Interest,

          versus


ROSE   & ATKINSON,    Attorneys  at   Law,  a
partnership;   MARK  A.   ATKINSON,  Esquire;
HERSCHEL H. ROSE, III, Esquire; ANDREW L.
PATERNOSTRO, Esquire; JOHN J. POLAK, Esquire;
MARTIN R. SMITH, JR., Esquire,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CA-00-943)


Submitted:   May 16, 2002                     Decided:   June 3, 2002


Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David J. Rice, Appellant Pro Se. Stephen R. Crislip, Jill M.
Obenchain, JACKSON & KELLY, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     David J. Rice appeals the district court’s order granting

Defendants’ motion for summary judgment dismissing Rice’s legal

malpractice claim.     We affirm.

     This Court reviews de novo a district court’s order granting

summary judgment and views the facts in the light most favorable to

the nonmoving party.    Kubicko v. Ogden Logistics Servs., 181 F.3d

544, 551 (4th Cir. 1999).    Summary judgment is appropriate when no

genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

Once the moving party discharges its burden by showing the absence

of evidence to support the nonmoving party’s case, the nonmoving

party must come forward with specific facts showing a genuine issue

for trial.    Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87 (1986). Summary judgment will be granted unless a reasonable

jury could return a verdict for the nonmoving party on the evidence

presented.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).

     With these standards in mind, we affirm the district court’s

order dismissing Rice’s legal malpractice claim on the reasoning of

its memorandum opinion.    See Rice v. Rose & Atkinson, 176 F. Supp.

2d 585 (S.D.W. Va. 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the


                                    3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    4